MEMORANDUM **
Leona Crill appeals from the six-month sentence imposed following the revocation of her supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Crill contends that her sentence is unreasonable because it is greater than necessary to accomplish the goals of sentencing, and because the district court presumed the Guidelines range was reasonable without taking into account her gambling problems or positive work his*536tory. These contentions are belied by the record. We conclude that there was no procedural error and that Crill’s sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 991-95 (9th Cir.2008) (en banc); see also United States v. Miqbel, 444 F.3d 1173, 1176 n. 5 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.